                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00155-FDW-DSC
 BRANDON STINSON,                               )
                                                )
         Plaintiff,                             )
                                                )
 vs.                                            )
                                                )                          ORDER
 ANDREW W. SAUL,                                )
 Commissioner    of         Social     Security )
 Administration,                                )
                                                )
         Defendant.                             )
                                                )

       THIS MATTER is before the Court on Plaintiff’s Motion for Summary Judgment, (Doc.

No. 11), Defendant’s Motion for Summary Judgment, (Doc. No. 16), and the Memorandum and

Recommendation (“M & R”) of Magistrate Judge David S. Cayer. (Doc. No. 18). For the reasons

set forth below, the Court ACCEPTS and ADOPTS the M & R, DENIES Plaintiff’s Motion for

Summary Judgment, and GRANTS Defendant’s Motion for Summary Judgment.                             The

Commissioner’s decision is AFFIRMED.

       The Federal Magistrate Act provides that “a district court shall make a de novo

determination of those portions of the report or specific proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); Canby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983). “By contrast, in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir.2005) (quoting Fed.R.Civ.P. 72 advisory committee's note). Here,

the M & R was signed November 25, 2019 and instructed that written objections must be filed
                                         1
within fourteen days of service. (Doc. No. 18, p. 9). The M & R further cautioned that “failure to

file timely objections will also preclude the parties from raising such objections on appeal.” (Id.). No

party filed any objection to the M & R, and the time for doing so has expired.

       Accordingly, after a careful review of the record in this case, the Court finds that the

Magistrate Judge's findings of fact are supported by the record and his conclusions of law are

consistent with and supported by current case law. Thus, the M & R is hereby ACCEPTED and

ADOPTED, Plaintiff's Motion for Summary Judgment is hereby DENIED, and Defendant's

Motion for Summary Judgment is hereby GRANTED. The Commissioner's decision is

AFFIRMED.

       IT IS SO ORDERED.


                                           Signed: December 10, 2019




                                                   2
